Citation Nr: 0000971	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  94-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent between September 22, 1992, and November 16, 1996, 
for a service-connected lower back disability.

(The issues of entitlement to a disability rating in excess 
of 30 percent for multiple sclerosis and effective dates 
earlier than May 31, 1997, for the grant of a combined 
schedular evaluation of 100 percent and the grant of special 
monthly compensation based on the need for regular aid and 
attendance are the subjects of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from May 1952 to April 1956 
and from July 1956 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim for a schedular 
rating exceeding 10 percent for a service-connected lower 
back disability.

A Central Office Hearing (COH) was held on May 21, 1996, here 
in Washington, D.C., before Jack W. Blasingame, who is a 
Member of the Board's Section deciding this appeal and was 
designated by the Chairman to conduct the hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  A transcript of the 
hearing is of record.

The appealed matter was remanded by the Board in July 1996 
for additional development of the evidentiary record.  The 
requested development was fully accomplished and the RO then 
granted a 20 percent schedular rating, effective from 
September 22, 1992, in a February 1997 rating decision.  
Thereafter, based on another review of the pertinent evidence 
in the record, to include medical evidence that was produced 
after the February 1997 rating decision, the RO determined 
that reasonable doubt had arisen in the present case and, 
accordingly, granted the 60 percent rating that is currently 
in effect, effective from November 16, 1996.  Insofar as 60 
percent is the maximum rating that VA regulation allows for 
intervertebral disc syndrome and the diagnostic codes 
providing for ratings higher than 60 percent are clearly not 
applicable to the present case, the issue of entitlement to 
an increased rating after November 16, 1996, is no longer on 
appeal.  There remains, however, the issue of whether a 
rating exceeding 20 percent is warranted between September 
22, 1992, and November 16, 1996.  This is the issue that is 
before the Board at this time and it is ready for its 
appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected lower back disability, which does not include the 
residuals of a fractured vertebrae, nor ankylosis, was, 
between September 22, 1992, and November 16, 1996, productive 
of a severe limitation of the motion of the lumbar spine, a 
severe or pronounced intervertebral disc syndrome, as defined 
by the applicable diagnostic code, or a severe lumbosacral 
strain, as defined by the applicable diagnostic code.

3.  It has not been objectively shown that, between September 
22, 1992, and November 16, 1996, the service-connected lower 
back disability presented a set of circumstances that might 
have been considered exceptional or unusual so as to warrant 
further consideration of the appealed claim for an increased 
rating for that specific timeframe on an extra-schedular 
basis.


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
entitlement to a disability evaluation in excess of 20 
percent between September 22, 1992, and November 16, 1996, 
for the service-connected lower back disability and VA has 
satisfied its duty to assist him in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent between September 22, 1992, and November 
16, 1996, for the service-connected lower back disability, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293 and 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial considerations and the applicable VA laws and 
regulations:

The first responsibility of every claimant is to present a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A 
claim for an increased disability rating is well grounded if 
the claimant alleges that a service-connected condition has 
worsened. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In the present case, the record shows that the 
veteran has complained of increased pain and disability in 
his lower back and difficulty walking or sitting.  Therefore, 
he has satisfied the initial burden of presenting a well-
grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the present case, the record reveals that the RO has 
provided the veteran VA medical examinations and a personal 
hearing, pursuant to his request to obtain an increased 
rating for the service-connected lower back disability.  
Also, the RO has fully complied with the Board's July 1996 
Remand instructions and there is no indication of additional 
medical records that the RO has failed to obtain.  Therefore, 
VA has satisfied its duty to assist the veteran, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1999).

The Schedule provides for a 20 percent schedular rating when 
there is evidence of moderate limitation of the motion of the 
lumbosacral spine (Diagnostic Code 5292); moderate 
intervertebral disc syndrome, with recurring attacks 
(Diagnostic Code 5293); or lumbosacral strain, with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in the standing position (Diagnostic Code 
5295).  38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5292, 
5293, 5295 (1999).

A 40 percent schedular rating is warranted when there is 
evidence of favorable ankylosis of the lumbar spine 
(Diagnostic Code 5289); severe limitation of the motion of 
the lumbar spine (Diagnostic Code 5292); severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief (Diagnostic Code 5293); or severe 
lumbosacral strain, with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5289, 5292, 5293, 
5295 (1999).

A 50 percent schedular rating is warranted when there is 
evidence of unfavorable ankylosis of the lumbosacral spine 
(Diagnostic Code 5289), while a 60 percent rating is 
warranted when there is evidence of the residuals of a 
fractured vertebra, without cord involvement but with 
abnormal mobility requiring neck brace (jury mast) 
(Diagnostic Code 5285); complete bony fixation (ankylosis) of 
the spine, at a favorable angle (Diagnostic Code 5286); or a 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief 
(Diagnostic Code 5293).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5285, 5286, 5289 and 5293 (1999).

A 100 percent maximum schedular rating is warranted when 
there is evidence of the residuals of a fractured vertebra, 
with cord involvement, with the veteran being bedridden or 
requiring long leg braces (Diagnostic Code 5285); or complete 
bony fixation (ankylosis) of the spine, at an unfavorable 
angle, with marked deformity and involvement of major joints 
(Marie-Strumpell type), or without other joint involvement 
(Bechterew type) (Diagnostic Code 5286).  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5285 and 5286 (1999).

The pertinent evidence in the record:

As noted earlier, the RO granted the maximum rating allowed 
by the Schedule for intervertebral disc syndrome (60 percent) 
in an August 1997 rating decision, with an effective date of 
November 16, 1996, which the Board notes is the date when the 
veteran underwent two VA medical examinations that, when 
reviewed in conjunction with more recent medical evidence, 
suggested, in the RO's opinion, a severity likely meeting the 
criteria for such a rating as of November 16, 1996.  Since 
the 60 percent rating was not made effective back to 
September 22, 1992, which is the date when the veteran's 
application for an increased rating was received at the RO, 
the Board needs to determine at this time whether a rating 
exceeding 20 percent was warranted between September 22, 
1992, and November 16, 1996.  In order to make this 
determination, the medical evidence that was produced during 
that timeframe is the evidence that needs to be reviewed at 
this time, although the Board notes that some of the 
pertinent medical evidence that was produced earlier than 
September 22, 1992, is also going to be discussed in the 
present decision, in order to also provide the reader with 
the clearest understanding of the severity of the service-
connected disability at the time when the veteran submitted 
his increased rating claim.

A private medical record dated in June 1990 reveals a 
diagnosis of lumbosacral intervertebral disc syndrome and the 
subscribing physician's comments to the effect that the 
veteran was capable of performing light duty on a full-time 
basis but that he should not lift anything over 20 lbs., 
should be able to change positions every hour and should not 
do any overhead reaching on a regular basis.  It was also 
noted that the veteran would be taking an anti-inflammatory 
agent and would be using Tylenol as an analgesic, 
intermittently, but would not be taking any muscular 
relaxants at the time.

A private medical record dated in August 1990 reveals again a 
diagnosis of lumbosacral intervertebral disc syndrome.  It 
also reveals complaints of lower back pain, left leg pain and 
right arm pain, although it was noted that, since the last 
visit, the veteran's low back pain had improved.  On 
examination, it was noted that the veteran had a normal gait, 
stood with no list and had a negative straight leg raising, 
bilaterally.  The motor examination warranted ratings of 
five, bilaterally, while the deep tendon reflexes examination 
warranted ratings of two, also bilaterally.  It was further 
noted that plain X-Rays obtained in June 1990, read by 
another physician, had revealed degenerative discs at L4-5 
and L5-S1, while X-Rays obtained 10 years before (i.e., in 
1980) had revealed "degenerative disc L5-S1."

A private medical record dated in February 1991 reveals a 
medical consultation due to complaints of "ache all over," 
accompanied by a lack of energy and fatigue.  No specific 
complaints regarding the lower back were recorded, the 
physical examination was essentially negative and the 
impression was listed as fatigue and anxiety.

According to a private medical record dated in May 1991, the 
veteran had a "complex array of symptoms," which 
essentially consisted of his feeling weak all over, fatigued, 
nauseated and with myalgias, all possibly due to multiple 
sclerosis (MS), the symptoms having been present for at least 
a year and a half.  Regarding the back, it was only noted 
that the veteran had had "a back strain in the past."  The 
impression was listed as probable MS.

A private medical record dated in June 1991 confirms the 
suspected diagnosis of MS.

A private medical record dated in September 1992 discusses 
the results of a neurologic examination of the veteran and 
explains that the veteran was diagnosed with MS "about a 
year ago" and that his status had generally deteriorated 
over the last six months, as he had been having an increase 
in difficulty with balance, numbness of his right arm and 
right foot, had been dragging his left leg and had fallen a 
number of times at work, from which he had been laid off.  It 
was noted that while, earlier, the veteran had been admitted 
to "Tampa General" for back pain, he currently had no major 
medical problems, except for MS and glaucoma.  The clinical 
impressions were of chronic, progressive MS and history of 
glaucoma.

Pursuant to the veteran's having filed a claim for an 
increased rating for the service-connected lower back 
disability in September 1992 (marked as received at the RO on 
September the 22nd), a VA "spine" medical examination was 
conducted in November 1992.  According to the resulting 
report, the veteran was a 60-year old individual who had had 
chronic lower back pain "for too many years," which he 
described as localized, with no radiation and resulting in 
limited exercise tolerance.  No specific weakness or numbness 
was described related to the back and it was noted that the 
veteran was "recently diagnosed with MS ... ."

The above report also reveals that the motor examination was 
"5/5 throughout with symmetrical reflexes at about 2 
bilaterally."  Also, there were no postural abnormalities or 
fixed deformity, the musculature of the back was normal and, 
regarding ranges of motion, there was forward flexion to 85 
degrees, backward extension to 30 degrees, lateral flexion to 
30 degrees, bilaterally, and rotation to 25 degrees, also 
bilaterally, with some pain.  The diagnosis was listed as 
musculoskeletal low back pain, chronic, with some 
degenerative joint disease.

VA X-Rays of the veteran's lumbosacral spine obtained in 
November 1992 revealed sacralization of L5, L4-5 
intervertebral body space narrowing with mild anterior 
spurring of the vertebral bodies, mild retrolisthesis of L4 
and L5 and no evidence of spondylolysis.

An RO hearing was conducted in August 1993.  At the hearing, 
the veteran restated his contentions already of record to the 
effect that he believed that the service-connected lower back 
disability should be rated higher than 10 percent disabling.  
He acknowledged, however, that he could not differentiate 
between the symptoms arising from his back condition and 
those arising from the MS.  He further said that he became 
totally incapacitated by spasm attacks secondary to his back 
condition about once every month and that the attacks lasted 
for three to four days.

Private medical statements dated in September 1993 and 
January 1994 confirm the fact that the veteran suffers from 
MS and the first of both statements explains that the 
symptoms of MS that the veteran has include fatigue, 
diplopia, ataxic gait and weakness and incoordination of the 
extremities, worse on the left.

The report of a November 1993 private MRI of the veteran's 
lumbosacral spine reveals an impression of disc desiccation 
and left paracentral disc protrusion at L4-5 causing 
impingement upon the left ventrolateral aspect of the thecal 
sac, as well as posterior displacement traversing the left L5 
nerve root, and mild disc desiccation at L5-S1, with no 
evidence of focal disc protrusion.  Also, this report reveals 
that the vertebral bodies were of normal signal intensity in 
all imaging sequences, that there was no evidence of fracture 
or bony central or subarticular recess narrowing and that the 
paraspinous muscles and soft tissues were all within normal 
limits.

An April 1994 VA outpatient medical record reveals complaints 
of low back and left leg pain since the day before, with the 
pain rated as nine and shooting down both legs, worse on the 
right.  The pain was mainly in the lower back and it radiated 
to the anterior thighs and stopped around the knees.  On 
examination, there was a spasm in the left paraspinal area of 
the lower back, motor strength was "5/5" throughout, 
bilaterally, and the veteran could not toe-walk and could 
heel-walk, but with pain.  The assessment was listed as a 
severe left paraspinal musculature spasm.

A VA radiology diagnostic report dated in August 1995 reveals 
that X-Rays obtained on that date, when compared with prior 
X-Rays of November 1992, showed no significant interval 
change.

A partially-legible October 1995 VA outpatient medical record 
reveals complaints of pain in several areas of the 
musculoskeletal system, to include the lower back, and 
assessments of spondyloarthropathy and osteoarthritis.

VA outpatient medical records dated in January and February 
1996 reveal again complaints of lower back pain, especially 
when sitting for a long time, but with objective findings of 
a normal range of motion.

According to an April 1996 VA outpatient medical record, the 
veteran suffered from osteoarthritis, bursitis and MS, with 
functional impairment and chronic lower back pain resulting 
from a combination of the above, and he required the use of a 
wheelchair.  Back spasms was listed as the pertinent 
assessment/diagnosis.

A September 1996 VA radiology diagnostic report reveals that 
an MRI of the veteran's lumbosacral spine showed that there 
was lumbar spondylosis at the L4-5 level, with no marked 
canal or neural foramen compromise and no evidence of spinal 
stenosis.

Finally, the claims folders contain the reports of the two VA 
medical examinations of November 16, 1996, based on which the 
RO granted the current rating of 60 percent.  According to 
the first of both reports, which is the report of a VA spine 
examination, the examiner had been asked to try to 
differentiate which part of the veteran's symptoms arose from 
the then already service-connected back disability and which 
part arose from the then non-service-connected MS.  The 
examiner noted that the veteran had the ability to ambulate 
but used a wheelchair for almost all his activities due to 
his weakness and instability.  He had some pain laying down, 
on the left leg, through the buttocks and the thigh, in the 
posterior aspect, all the way down to the foot, which the 
examiner believed was from his back, rather than from the 
diagnosed MS.

According to the above report, the veteran arrived to the 
examination room area in a wheelchair but was then able to 
rise out of it and walk into the examination room, although 
he was very weak and shaky, had difficulty and needed support 
to move around.  He was placed on the examining table with 
the help of his wife.  On examination of the lumbosacral 
spine, no postural abnormalities, fixed deformities or spasms 
were noted and the range of motion was difficult to examine 
from a motion standpoint due to the severe instability.  
Still, however, the following figures were obtained:  forward 
flexion to 40 degrees, backward extension to 10 degrees, 
lateral flexion to 15 degrees, bilaterally, and rotation to 
25 degrees, also bilaterally.  

The above report also reveals that there was no hypertrophy 
or atrophy of any of the veteran's back muscles, either in 
the upper or lower spine.  The veteran stood slightly forward 
flexed at all times and he had to have support to keep from 
losing his balance.  He had pain with extremes of all motions 
and almost fell on several occasions.  His reflexes in the 
lower extremities were severely diminished one half and 
symmetrical, but no neurological deficits were noted.  The 
examination of the lower extremities was also difficult to 
accomplish due to the MS, but the veteran showed good 
muscular function in all neurological distributions, although 
he was unable to sustain contractions for any period of time.  
X-Rays of the lumbar spine showed only some narrowing at the 
L5-S1 space, which the examiner said was mild in nature, and 
the rest of the spine showed good joint spaces and appeared 
normal.  The pertinent diagnoses were of MS severely 
affecting the veteran in his daily living and low back pain, 
with mild bulging of the disc at the L4-5 level.  Also, the 
examiner provided the following comment/opinion:

I feel that the majority of his problems 
are due to his multiple sclerosis which 
is severe in nature and severely limiting 
to him.  He also has, to a lesser extent, 
symptoms based on his degenerative joint 
disease of his cervical spine.  There may 
be also some nerve root irritation due to 
the bulging of the disk, but I am unable 
to ascertain if this is occurring or not 
secondary to his severe multiple 
sclerosis.  A thorough neurological 
examination by neurology could further 
help to delineate this, and he is 
scheduled to be seen by neurology today.

According to the report of the VA neurological examination of 
November 16, 1996, the veteran was tentatively diagnosed with 
MS in 1960 and, ever since then, had had difficulty with the 
progression of the MS-like symptoms, "with difficulty now 
with walking and using a wheelchair for ambulation outside of 
the home."  He also had a history of chronic low back pain, 
which radiated down to his right leg to his right ankle and 
was usually made worse if he did get up and walked.  On 
examination, motor capabilities were "4/4" for the upper 
and lower extremities, bilaterally, and there was some mild 
give away weakness, but the tone was normal and there was no 
atrophy.  Decreased sensation in the right lower extremity 
was not consistent with any dermatome distribution and 
coordination and finger-to-nose and rapid alternating 
movements were slow, but intact, bilaterally.  The patient 
did have an essential tremor, as well as a left upper 
extremity drift.  The diagnoses were listed as follows:

1.  The patient has multiple sclerosis as 
demonstrated as far back as 1960 with 
abnormal lumbar puncture results, 
abnormal visual evoked potentials and 
multiple abnormal MRI[s] of the head and 
spine.  The patient appears to have the 
chronic, progressive form of multiple 
sclerosis.

2.  The patient has lumbar radiculopathy, 
most likely L4-L5 distribution with 
abnormal disc protrusion and degenerative 
changes of the lumbar spine as 
demonstrated on MRI.  Clinically, I 
believe that the patient's difficulty in 
walking and the reason why he is 
wheelchair bound is most likely secondary 
to his multiple sclerosis, probably 
affecting his posterior columns, however, 
I think that his low back pain with 
radiation down his right leg to his ankle 
... is most likely secondary to his 
degenerative disc disease as demonstrated 
on MRI. 

As noted earlier in this decision, the record shows that the 
RO granted the current rating of 60 percent after reviewing 
the evidence in the record, to include the two above reports 
of medical examinations of November 16, 1996, and the reports 
of two VA medical examinations that were conducted in June 
1997, and concluding that reasonable doubt had arisen as to 
whether the criteria for a 60 percent rating under the 
provisions of Diagnostic Code 5293 of the Schedule had been 
met.

Of marginal pertinence to this matter is also the fact that, 
in the February 1997 rating decision, the RO granted service 
connection for MS, effective from September 22, 1992.

Analysis, findings and conclusions:

At the outset, it is noted that the question of whether a 
rating of at least 40 percent may have been warranted in the 
present case under Diagnostic Codes 5285, 5286 or 5289 
between September 22, 1992, and November 16, 1996, needs not 
be addressed in the present case because it is clear that the 
service-connected lower back disability is not the result of 
an inservice fractured vertebra, or vertebrae, and there is 
no competent evidence of any type of ankylosis of the 
lumbosacral spine.

As thoroughly discussed above, the record shows that, while 
the service-connected lower back disability was certainly 
noted to be productive of pain and some functional impairment 
between September 22, 1992, and November 16, 1996, it was 
never found to be productive of a severe limitation of the 
motion of the lumbar spine, a severe or pronounced 
intervertebral disc syndrome, as defined by Diagnostic Code 
5293, or a severe lumbosacral strain, as defined by 
Diagnostic Code 5295 of the Schedule.  38 C.F.R. § 4.71a, 
Part 4, Diagnostic Codes 5289, 5292, 5293, 5295 (1999).  In 
other words, the schedular criteria for ratings exceeding 20 
percent for the service-connected lower back disability were 
never met during the timeframe in question.  This necessarily 
means that entitlement to a disability rating in excess of 20 
percent for the service-connected lower back disability 
between September 22, 1992, and November 16, 1996, is not 
warranted and that, consequently, the claim for such benefit 
has failed and must be denied.

Finally, the Board notes that consideration of whether an 
extra-schedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (1999) might have been in order in the present 
case for the service-connected lower back disability between 
September 22, 1992, and November 16, 1996, is not warranted 
either because of the lack of a set of circumstances in the 
record that might have been considered exceptional or unusual 
so as to warrant such extraordinary consideration of the 
claim on appeal.  In this regard, the Board sees it fit to 
note that any exceptional or unusual circumstances in the 
present case were already recognized by the RO when service 
connection for the diagnosed MS was granted in February 1997 
and the grant was made effective from September 22, 1992.


ORDER

A disability evaluation in excess of 20 percent between 
September 22, 1992, and November 16, 1996, for the service-
connected lower back disability is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

